     Case 2:19-cv-01381-JAM-DB Document 36 Filed 10/23/20 Page 1 of 6


1    George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
2    Kraw Law Group, APC
     605 Ellis Street, Suite 200
3    Mountain View, California 94043
4    Telephone: 650-314-7800
     Facsimile: 650-314-7899
5    gkraw@kraw.com
     kmcdonough@kraw.com
6
7    Attorneys for Plaintiffs/Counter-Defendants:
     Board of Trustees of the U.A. Local No. 343 Pension Plan, U.A.
8    Local Nos. 343 and 355 Defined Contribution Plan, and
     Plumbers and Steamfitters Managed Health Care Plan; and
9
     U.A. Local No. 343 Pension Plan
10   U.A. Local Nos. 343 and 355 Defined Contribution Plan, and
     Plumbers and Steamfitters Managed Health Care Plan; U.A.
11   Local 343
12
                         IN THE UNITED STATES DISTRICT COURT
13                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 SACRAMENTO DIVISION
14
15
       U.A. LOCAL NO. 343 PENSION PLAN, ET              Case No.: Case 2:19-cv-01381-JAM-DB
16     AL.,

17                     PLAINTIFFS,                     SIXTH STIPULATION TO EXTEND
              V.                                       DISCOVERY AND RELATED
18                                                     DEADLINES
       G.A.R. PLUMBING PARTNERS, INC.,
19
20                     Defendant.

21
       G.A.R. PLUMBING PARTNERS, INC.,
22
                       COUNTER-CLAIMANT,
23            V.
24
       U.A. LOCAL NO. 343 PENSION PLAN, ET
25     AL.,

26                    COUNTER-DEFENDANTS.

27
28
              STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 1
                              CASE NO.: 2:19-CV-01381-JAM-DB
     Case 2:19-cv-01381-JAM-DB Document 36 Filed 10/23/20 Page 2 of 6


1           The parties hereto, by and through their undersigned counsel of record, hereby enter the

2    following stipulation which they respectfully request the Court enter as an Order in this action:
3           WHEREAS, on July 22, 2019, Plaintiffs U.A. LOCAL NO. 343 PENSION PLAN,
4    U.A. LOCAL NOS. 343 AND 355 DEFINED CONTRIBUTION PLAN, PLUMBERS AND
5    STEAMFITTERS MANAGED HEALTH CARE PLAN, and BOARD OF TRUSTEES, U.A.
6    LOCAL NO. 343 PENSION PLAN, BOARD OF TRUSTEES, U.A. LOCAL NOS. 343 AND
7    355 DEFINED CONTRIBUTION PLAN, BOARD OF TRUSTEES, PLUMBERS AND
8    STEAMFITTERS MANAGED HEALTH CARE PLAN, and U.A. LOCAL 343 (collectively
9    the “Funds” or “Plaintiffs”), filed a Complaint against the Defendants G.A.R. Plumbing, Inc.,
10   (“GAR” OR “Defendant”) in the United States District Court for the Eastern District of
11   California, Sacramento Division (the “Eastern District”);
12          WHEREAS, on August 27, 2020, the Court granted the parties Fifth Extension of
13   Deadlines
14          1. Discovery cutoff: October 1, 2020
15          2. Plaintiffs’ Motion for Summary Judgment: November 2, 2020
16          3. Defendant’s opposition and cross motion: November 16, 2020
17          4. Plaintiffs’ reply and opposition: November 30, 2020
18          5. Defendant’s reply: December 7, 2020
19          Hearing on the cross motions: January 12, 2021 at 1:30 p.m.
20          WHEREAS, the parties had a discovery dispute concerning document requests and a
21   third-party subpoena for financial and tax records of the Defendant and the Defendant’s
22   shareholders, and WHEREAS, the Plaintiffs filed a motion to compel. WHEREAS, the parties
23   met and conferred regarding their discovery dispute and entered into a stipulated protective
24   order and a stipulation to extend the discovery deadline to October 16, 2020, which the Court
25   granted.
26          WHEREAS Defense Counsel represented to Plaintiffs that Defendant and its
27   shareholders have gathered some, but not all of the requested and subpoenaed documents.
28
                STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 2
                                CASE NO.: 2:19-CV-01381-JAM-DB
     Case 2:19-cv-01381-JAM-DB Document 36 Filed 10/23/20 Page 3 of 6


1             WHEREAS, Plaintiffs believe that it would be more efficient and cost effective to
2    allow the Defendant and its shareholders additional time to gather the requested and
3    subpoenaed documents then to file an additional motion to compel.
4             WHEREAS, Plaintiffs and Defendant have agreed that the Defendant’s shareholders
5    will be deposed on October 28, 2020 to allow them time to gather their documents.
6             WHEREAS, the October 28, 2020 deposition date will not permit Plaintiffs sufficient
7    time to prepare their motion for Summary Judgment by November 2, 2020.
8             WHEREAS, the parties make the following stipulated request for the Sixth Extension
9    of Deadlines:
10            1. Discovery cutoff: November 13, 2020
11            2. Plaintiffs’ Motion for Summary Judgment: December 14, 2020
12            3. Defendant’s opposition and cross motion: December 28, 2020
13            4. Plaintiffs’ reply and opposition: January 11, 2021
14            5. Defendant’s reply: January, 18, 2021
15            6. Hearing on the cross motions: February 23, 2021 at 1:30 p.m.
16
17                                                Respectfully submitted,
18                                                KRAW LAW GROUP, APC

19
20   Dated:     October 22, 2020                  By:    /s/Katherine McDonough
                                                        KATHERINE MCDONOUGH
21                                                      Kraw Law Group, APC
                                                        Counsel for Plaintiffs/Counter-Defendants
22
23                                                REYNOLDS LAW, LLP
24
     Dated:    October 22, 2020                   By:    /s/ Alfonso L. Poiré
25                                                      ALFONSO L. POIRÉ
                                                        Reynolds Law, LLP
26                                                      Counsel for Defendant/Counter-Claimant
27
28
              STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 3
                              CASE NO.: 2:19-CV-01381-JAM-DB
     Case 2:19-cv-01381-JAM-DB Document 36 Filed 10/23/20 Page 4 of 6


1                                          ATTESTATION

2            I, Katherine McDonough, attest that the signatory Alfonso Poire has read and approved
     the foregoing STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES
3    and has consented to its filing in this action.
4
5    Date: October 22, 2020                      By:    /s/Katherine McDonough
                                                       KATHERINE MCDONOUGH
6                                                      Kraw Law Group, APC
                                                       Counsel for Plaintiffs/Counter-Defendants
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES– 4
                             CASE NO.: 2:19-CV-01381-JAM-DB
     Case 2:19-cv-01381-JAM-DB Document 36 Filed 10/23/20 Page 5 of 6


 1   George M. Kraw (California Bar No. 71551)
     Katherine McDonough (California Bar No. 241426)
 2   Kraw Law Group, APC
     605 Ellis Street, Suite 200
 3   Mountain View, California 94043
 4   Telephone: 650-314-7800
     Facsimile: 650-314-7899
 5   gkraw@kraw.com
     kmcdonough@kraw.com
 6

 7   Attorneys for:
     Board of Trustees of the U.A. Local No. 343 Pension Plan, U.A. Local Nos. 343 and 355
 8   Defined Contribution Plan, and Plumbers and Steamfitters Managed Health Care Plan;
 9   U.A. Local No. 343 Pension Plan
     U.A. Local Nos. 343 and 355 Defined Contribution Plan, and
10   Plumbers and Steamfitters Managed Health Care Plan; U.A. Local 343
11
                         IN THE UNITED STATES DISTRICT COURT
12                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 SACRAMENTO DIVISION
13

14
       U.A. LOCAL NO. 343 PENSION PLAN, ET             Case No.: Case 2:19-cv-01381-JAM-DB
15     AL.,

16                    PLAINTIFFS,                      ORDER RE SIXTH STIPULATION TO
               V.                                      EXTEND DISCOVERY AND RELATED
17                                                     DEADLINES
       G.A.R. PLUMBING PARTNERS, INC.,
18

19                     Defendant.

20
       G.A.R. PLUMBING PARTNERS, INC.,
21
                      COUNTER-CLAIMANT,
22
               V.
23
       U.A. LOCAL NO. 343 PENSION PLAN, ET
24     AL.,

25                    COUNTER-DEFENDANTS.

26

27

28

              ORDER RE STIP. TO EXTEND DISCOVERY & RELATED DEADLINES– 1
                                CASE NO.: 2:19-CV-01381-JAM-DB
     Case 2:19-cv-01381-JAM-DB Document 36 Filed 10/23/20 Page 6 of 6


 1          Upon the agreement of the parties and good cause appearing, the attached

 2   SIXTH STIPULATION TO EXTEND DISCOVERY AND RELATED DEADLINES is
 3   hereby adopted as the ORDER of this Court.
 4          IT IS SO ORDERED.
 5

 6
     DATED: October 22, 2020                      /s/ John A. Mendez
 7
                                                  THE HONORABLE JOHN A. MENDEZ
 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            ORDER RE STIP. TO EXTEND DISCOVERY & RELATED DEADLINES– 2
                              CASE NO.: 2:19-CV-01381-JAM-DB
